Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/20/2019, 8/19/2019, 12/24/2020 have been considered by the examiner. Initialed copies accompany this action.
Drawings
The Drawings filed 1/24/2019 are approved by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowable over the prior art.  The prior art fail to teach or suggest, alone or in combination, a MoSxOy/carbon nanocomposite material, wherein 2.5≤x≤3.1 and 0.2≤y≤0.7, a method for preparing said material, a method of using said material to conduct an electrochemical hydrogen evolution reaction, a cathode electrode using said material, as well as a device and an electric equipment comprises said cathode, as presently recited in the claims.
The MoSxOy/carbon nanocomposite materials prepared in the present invention have better catalytic performance for electrocatalytic hydrogen evolution than other catalysts containing molybdenum disulfide. By using the MoSxOy/carbon nanocomposite materials prepared by the present invention as a catalyst for the electrocatalytic hydrogen evolution reaction, when the overpotential is 300 mV, the current density can reach 300 mA/cm2 or more. The performance is comparable to the catalytic performance of the commercial 20% Pt/C catalyst (current density of 370 mA/cm2 at an 2 composite materials. In addition, the MoSxOy/carbon nanocomposite prepared by the present invention has good catalytic stability, and the current density is only decreased by 3% at an overpotential of 300 mV after 8,000 catalytic cycles, showing excellent catalytic performance and cycle stability.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455. The examiner can normally be reached M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/HAIDUNG D NGUYEN/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

1/28/2022